 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    GORDON DALE MEADOR,                                 No. 2:19-cv-0587 AC P
12                         Plaintiff,
13            v.                                          ORDER
14    P. MENDEZ, et al.,
15                         Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, seeks relief pursuant to 42 U.S.C. § 1983 and

18   has requested leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915.

19      I.         Application to Proceed In Forma Pauperis

20           Plaintiff has submitted a declaration that makes the showing required by 28 U.S.C.

21   § 1915(a). ECF Nos. 4, 5. Accordingly, the request to proceed in forma pauperis will be granted.

22           Plaintiff is required to pay the statutory filing fee of $350.00 for this action. 28 U.S.C.

23   §§ 1914(a), 1915(b)(1). By this order, plaintiff will be assessed an initial partial filing fee in

24   accordance with the provisions of 28 U.S.C. § 1915(b)(1). By separate order, the court will direct

25   the appropriate agency to collect the initial partial filing fee from plaintiff’s trust account and

26   forward it to the Clerk of the Court. Thereafter, plaintiff will be obligated for monthly payments

27   of twenty percent of the preceding month’s income credited to plaintiff’s prison trust account.

28   These payments will be forwarded by the appropriate agency to the Clerk of the Court each time
                                                         1
 1   the amount in plaintiff’s account exceeds $10.00, until the filing fee is paid in full. 28 U.S.C.
 2   § 1915(b)(2).
 3      II.      Statutory Screening of Prisoner Complaints
 4            The court is required to screen complaints brought by prisoners seeking relief against a
 5   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The
 6   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are
 7   “frivolous, malicious, or fail[] to state a claim upon which relief may be granted,” or that “seek[]
 8   monetary relief from a defendant who is immune from such relief.” 28 U.S.C. § 1915A(b).
 9            A claim “is [legally] frivolous where it lacks an arguable basis either in law or in fact.”
10   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th
11   Cir. 1984). “[A] judge may dismiss . . . claims which are ‘based on indisputably meritless legal
12   theories’ or whose ‘factual contentions are clearly baseless.’” Jackson v. Arizona, 885 F.2d 639,
13   640 (9th Cir. 1989) (quoting Neitzke, 490 U.S. at 327), superseded by statute on other grounds as
14   stated in Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000). The critical inquiry is whether a
15   constitutional claim, however inartfully pleaded, has an arguable legal and factual basis.
16   Franklin, 745 F.2d at 1227-28 (citations omitted).
17            “Federal Rule of Civil Procedure 8(a)(2) requires only ‘a short and plain statement of the
18   claim showing that the pleader is entitled to relief,’ in order to ‘give the defendant fair notice of
19   what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp. v. Twombly, 550
20   U.S. 544, 555 (2007) (alteration in original) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)).
21   “Failure to state a claim under § 1915A incorporates the familiar standard applied in the context
22   of failure to state a claim under Federal Rule of Civil Procedure 12(b)(6).” Wilhelm v. Rotman,
23   680 F.3d 1113, 1121 (9th Cir. 2012) (citations omitted). In order to survive dismissal for failure
24   to state a claim, a complaint must contain more than “a formulaic recitation of the elements of a
25   cause of action;” it must contain factual allegations sufficient “to raise a right to relief above the
26   speculative level.” Twombly, 550 U.S. at 555 (citations omitted). “‘[T]he pleading must contain
27   something more . . . than . . . a statement of facts that merely creates a suspicion [of] a legally
28   cognizable right of action.’” Id. (alteration in original) (quoting 5 Charles Alan Wright & Arthur
                                                         2
 1   R. Miller, Federal Practice and Procedure § 1216 (3d ed. 2004)).
 2             “[A] complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to
 3   relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting
 4   Twombly, 550 U.S. at 570). “A claim has facial plausibility when the plaintiff pleads factual
 5   content that allows the court to draw the reasonable inference that the defendant is liable for the
 6   misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556). In reviewing a complaint under this
 7   standard, the court must accept as true the allegations of the complaint in question, Hosp. Bldg.
 8   Co. v. Trs. of the Rex Hosp., 425 U.S. 738, 740 (1976) (citation omitted), as well as construe the
 9   pleading in the light most favorable to the plaintiff and resolve all doubts in the plaintiff’s favor,
10   Jenkins v. McKeithen, 395 U.S. 411, 421 (1969) (citations omitted).
11      III.      Complaint
12             The complaint states a single Eighth Amendment medical care claim against two named
13   correctional officers, Mendez and Zayes, and an unnamed prison nurse. Plaintiff alleges that on
14   August 2, 2018 at CSP-Sacramento, he experienced chest pain, shortness of breath, and a racing
15   heartbeat. Plaintiff requested emergency medical attention from Officers Mendez and Zayes,
16   who ignored him. After 3 ½ hours of pain, plaintiff spoke to the medication nurse, who had
17   plaintiff brought out so she could check his blood pressure. The nurse confirmed an elevated
18   heartrate, and ordered plaintiff brought immediately to the Triage and Treatment Area. There
19   Nurse Doe gave plaintiff oxygen, performed an EKG, and called the doctor who ordered I.V.
20   medication to control plaintiff’s heartrate. Plaintiff spent another 3 hours under observation. He
21   was in pain for a total of 7 hours. Nurse Doe did not obtain pain medication or breathing
22   treatments for plaintiff, who has COPD.
23      IV.       Governing Eighth Amendment Principles
24             In order to state a § 1983 claim for violation of the Eighth Amendment based on
25   inadequate medical care, a plaintiff must allege “acts or omissions sufficiently harmful to
26   evidence deliberate indifference to serious medical needs.” Estelle v. Gamble, 429 U.S. 97, 106
27   (1976). To prevail, plaintiff must show both that his medical needs were objectively serious, and
28   that defendants possessed a sufficiently culpable state of mind. Wilson v. Seiter, 501 U.S. 294,
                                                          3
 1   299 (1991); McKinney v. Anderson, 959 F.2d 853 (9th Cir. 1992) (on remand). A serious
 2   medical need exists if the failure to treat a prisoner’s condition could result in further significant
 3   injury or the unnecessary and wanton infliction of pain. See, Wood v. Housewright, 900 F. 2d
 4   1332, 1337-41 (9th Cir. 1990). The requisite state of mind is “deliberate indifference.” Hudson
 5   v. McMillian, 503 U.S. 1, 4 (1992).
 6            In Farmer v. Brennan, 511 U.S. 825, 114 S. Ct. 1970 (1994) the Supreme Court
 7   established a very strict standard which a plaintiff must meet in order to establish “deliberate
 8   indifference.” Negligence is insufficient. Farmer, 511 U.S. at 835. Even civil recklessness
 9   (failure to act in the face of an unjustifiably high risk of harm which is so obvious that it should
10   be known) is insufficient. Id. at 836-37. Neither is it sufficient that a reasonable person would
11   have known of the risk or that a defendant should have known of the risk. Id. at 842. A prison
12   official acts with deliberate indifference only if he subjectively knows of and disregards an
13   excessive risk to inmate health and safety. Toguchi v. Chung, 391 F.3d 1051, 1057 (9th Cir.
14   2004).
15      V.       Failure to State a Claim
16            The allegations of the complaint do not state a claim against any defendant. Even
17   assuming that Officers Mendez and Zayes subjectively realized that plaintiff was having a serious
18   cardiac episode and disregarded that fact, plaintiff was ultimately seen and treated for his elevated
19   heart rate on the same night that he first experienced symptoms. The fact that plaintiff spent three
20   hours under observation after receiving medication, but was not kept longer than that, indicates
21   that the treatment was successful in restoring a normal heartrate. No factual basis appears for
22   plaintiff’s conclusory assertion that the failure to obtain immediate medical care caused him
23   permanent heart damage. When an Eighth Amendment claim is based on a delay in providing
24   medical care, the delay itself must be the cause of identifiable injury; delay alone is insufficient.
25   Shapley v. Nevada Bd. of State Prison Com’rs, 766 F.2d 404, 408 (9th Cir. 1985).
26            Plaintiff’s distress about this episode is understandable, but his own opinion that he
27   needed additional medications does not support a deliberate indifference claim against Nurse
28   Doe. See Jackson v. McIntosh, 90 F.3d 330 (9th Cir. 1996). It is clear that Nurse Doe did
                                                         4
 1   provide care promptly upon plaintiff’s arrival at the TTA, that Nurse Doe contacted a doctor, and
 2   that plaintiff accordingly received medication that stabilized his heartrate. These facts are
 3   inconsistent with deliberate indifference on the part of Nurse Doe.
 4            For these reasons, the complaint fails to state a claim against any defendant. The
 5   complaint is not suitable for service, but plaintiff will be given the opportunity to amend.
 6      VI.      Leave to Amend
 7            If plaintiff chooses to file a first amended complaint, he must demonstrate how the
 8   conditions about which he complains resulted in a deprivation of his constitutional rights. Rizzo
 9   v. Goode, 423 U.S. 362, 370-71 (1976). Also, the complaint must allege in specific terms how
10   each named defendant is involved. Arnold v. Int’l Bus. Machs. Corp., 637 F.2d 1350, 1355 (9th
11   Cir. 1981). There can be no liability under 42 U.S.C. § 1983 unless there is some affirmative link
12   or connection between a defendant’s actions and the claimed deprivation. Id.; Johnson v. Duffy,
13   588 F.2d 740, 743 (9th Cir. 1978). Furthermore, “[v]ague and conclusory allegations of official
14   participation in civil rights violations are not sufficient.” Ivey v. Bd. of Regents, 673 F.2d 266,
15   268 (9th Cir. 1982) (citations omitted).
16            Plaintiff is also informed that the court cannot refer to a prior pleading in order to make
17   his first amended complaint complete. Local Rule 220 requires that an amended complaint be
18   complete in itself without reference to any prior pleading. This is because, as a general rule, an
19   amended complaint supersedes the original complaint. Loux v. Rhay, 375 F.2d 55, 57 (9th Cir.
20   1967) (citations omitted), overruled in part by Lacey v. Maricopa County, 693 F.3d 896, 928 (9th
21   Cir. 2012) (claims dismissed with prejudice and without leave to amend do not have to be re-pled
22   in subsequent amended complaint to preserve appeal). Once plaintiff files a first amended
23   complaint, the original complaint no longer serves any function in the case. Therefore, in an
24   amended complaint, as in an original complaint, each claim and the involvement of each
25   defendant must be sufficiently alleged.
26      VII.     Plain Language Summary of this Order for a Pro Se Litigant
27            Your request to proceed in forma pauperis is granted and you are not required to pay the
28   entire filing fee immediately.
                                                         5
 1          You are being given leave to amend because the facts you have alleged in the complaint
 2   are not enough to state a claim for relief. To state a claim for deliberate indifference against the
 3   correctional officers, you need to explain what facts and circumstances show that they knew you
 4   faced an excessive risk and disregarded it. You also need to state facts, not just your own
 5   opinion, showing that the delay itself caused harm; that is, that things would have turned out
 6   differently, and better, if you were brought to TTA sooner. As for Nurse Doe, it does not look
 7   like he did or failed to do anything that he knew caused a significant risk of harm to you.
 8          If you choose to amend your complaint, the first amended complaint must include all of
 9   the claims you want to make because the court will not look at the claims or information in the
10   original complaint. Any claims not in the first amended complaint will not be considered.
11                                              CONCLUSION
12          In accordance with the above, IT IS HEREBY ORDERED that:
13          1. Plaintiff’s request for leave to proceed in forma pauperis (ECF Nos. 4, 5) is granted.
14          2. Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. Plaintiff
15   is assessed an initial partial filing fee in accordance with the provisions of 28 U.S.C.
16   § 1915(b)(1). All fees shall be collected and paid in accordance with this court’s order to the
17   Director of the California Department of Corrections and Rehabilitation filed concurrently
18   herewith.
19          3. Plaintiff’s complaint fails to state a claim upon which relief may be granted, see 28
20   U.S.C. § 1915A, and will not be served.
21          4. Within thirty days from the date of service of this order, plaintiff may file an amended
22   complaint that complies with the requirements of the Civil Rights Act, the Federal Rules of Civil
23   Procedure, and the Local Rules of Practice. The amended complaint must bear the docket
24   number assigned this case and must be labeled “First Amended Complaint.” Plaintiff must file an
25   original and two copies of the amended complaint. Failure to file an amended complaint in
26   accordance with this order will result in dismissal of this action.
27   ////
28   ////
                                                        6
 1           5. The Clerk of the Court is directed to send plaintiff a copy of the prisoner complaint
 2   form used in this district.
 3   DATED: June 2, 2021
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       7
